Title: From Thomas Jefferson to Charles Lewis Bankhead, 26 November 1808
From: Jefferson, Thomas
To: Bankhead, Charles Lewis


                  
                     Dear Sir 
                     
                     Washington Nov. 26. 08.
                  
                  Your favor of the 22d. is recieved, & that to Jefferson forwarded. I have made it the occasion of advising him to avoid the subjects of politics in society, and generally indeed to shun dissipation on every subject which never did convince an antagonist, and too often alienates a friend, besides being always an uneasy thing to a good humored society. your letter does not tell me whether Anne & yourself are well, but I presume it because you have written, & she is about to write. I recieve with great pleasure your assent to my proposition of a conhabitation of family until the population of the hive shall force a swarm, or the croud of clients call for & afford a separate establishment. I shall be at home about the middle of April, & were it not that I must proceed on the track of my caravan which will be on the road, I would cross at Boyd’s hole, & take you up at Portroyal, and have the pleasure of paying my respects to your father & family, and of assuring them of the happiness I shall ever have in their visits to our hive. but you must do me the favor to assure them of this & I must pursue the caravan to keep up stragglers, and prevent the season of planting from getting ahead of me.
                  We are all politics here. of the three alternatives, submission & tribute is scouted by three fourths from the heart, & by the other fourth from the teeth outwards. of the other two, embargo & war, the 1st. will probably prevail as yet, & the final decision between them be kept off to near the close of the session, when the season would admit of action. the odds and ends of different factions which make up the schismatic fourth, will give their weight to whatever proposition leads to war with France & submission to England. you will see that one of them has already proposed the former. assure my dear Anne of my constant love, & accept yourself my most friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               